OPINION — AG — ** ESTIMATE OF NEED — COUNTY AUDIT ** THE ANNUAL STATEMENT OF ESTIMATED NEEDS FOR THE SPECIAL COUNTY AUDIT BUDGET ACCOUNT WITHIN THE GENERAL FUND OF A COUNTY 'MUST' CONTAIN AN AUDITS AUTHORIZED AND REQUIRED BY 19 Ohio St. 171 [19-171] — 19 Ohio St. 174 [19-174], IN AN AMOUNT EQUAL TO THE NET PROCEEDS THAT WOULD BE DERIVED FROM A TAX LEVY OF ONE-TENTH OF ONE MILL ON THE DOLLAR OF NET ASSESSMENT VALUATION OF THE COUNTY (PLUS AN AMOUNT EQUAL TO ANY UNENCUMBERED BALANCE OF THE APPROPRIATION FOR THE SAME PURPOSE REMAINING AT THE CLOSE OF THE PRECEDING FISCAL YEAR, UNLESS THERE IS ATTACHED TO SUCH A BUDGET A CERTIFICATE, EXECUTED AND SWORN TO BY THE BOARD OF COUNTY COMMISSIONERS THAT THE LEGISLATIVE MANDATE INVOLVING SUCH SPECIAL FUND OR ACCOUNT HAVE BEEN FULLY MET); THAT THE APPROPRIATION IN SUCH SPECIAL BUDGET ACCOUNT MAY NOT EXCEED SUCH AMOUNT, AND THEREFORE, UNLESS THE STATEMENT OF ESTIMATED NEED FOR THE SPECIAL COUNTY AUDIT BUDGET ACCOUNT WITHIN THE GENERAL FUND OF THE COUNTY AS SUBMITTED TO THE COUNTY EXCISE BOARD, CONTAINS AN ITEM FOR SALARIES AND EXPENSES IN CONNECTION WITH THE AUDITS AUTHORIZED AND REQUIRED BY 19 Ohio St. 171 [19-171] — 19 Ohio St. 174 [19-174], IN SUCH AMOUNT — NO MORE OTHER PURPOSE WHATSOEVER, IT WOULD BE THE DUTY OF THE COUNTY EXCISE BOARD, SPECIFICALLY IMPOSED UPON IT BY 68 Ohio St. 289 [68-289](68 O.S. 2489 [68-2489] TO 68 Ohio St. 2491 [68-2491]) AND PARTICULARLY SUBSECTION (B) THEREOF, DURING THE SECOND AND THIRD STEPS IN THE ORDER OF PROCEDURE PRESCRIBED THEREIN FOR THE COUNTY EXCISE BOARD, TO REVISE SUCH STATEMENT OF ESTIMATED NEEDS ACCORDINGLY. (SPECIAL BUDGET ACCOUNTS, ASSESSMENT, AUDIT) CITE: 19 Ohio St. 171 [19-171], 19 Ohio St. 174 [19-174], 62 Ohio St. 231 [62-231] (REPEALED), 68 Ohio St. 289 [68-289] (JAMES HARKIN)